                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 SHAUNEILLE MORTON,                                )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    No. 3:19-cv-01120
                                                   )
 WELLS FARGO/ASC and                               )
 SHAPIRO & INGLE, LLP,                             )
                                                   )
         Defendants.                               )


                                              ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 33), recommending that the Court deny as moot Defendant Wells Fargo Bank, N.A.’s Motion

to Dismiss Plaintiff’s Complaint Against It for Insufficiency of Service of Process (Doc. No. 9).

No timely objections have been filed to the R&R. As the R&R notes, Defendant has since filed a

Motion to Dismiss for Failure to State a Claim and Lack of Subject Matter Jurisdiction, and

confirmed that it has now been served with process. (Doc. No. 30 at 2).

        Having thoroughly reviewed the R&R, the Court agrees with the R&R. Accordingly, the

R&R is APPROVED AND ADOPTED. The Motion to Dismiss Plaintiff’s Complaint Against

It for Insufficiency of Service of Process (Doc. No. 9) is DENIED AS MOOT.

        The Court notes that Plaintiff has continued to file briefs (Doc. Nos. 32, 34, 37), in support

of her Motion for Default Judgment (Doc. No. 23). The Motion for Default Judgment has already

been denied by the Clerk and is no longer pending. (Doc. No. 28).




      Case 3:19-cv-01120 Document 39 Filed 05/11/20 Page 1 of 2 PageID #: 224
  IT IS SO ORDERED.


                                ____________________________________
                                WAVERLY D. CRENSHAW, JR.
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   2




Case 3:19-cv-01120 Document 39 Filed 05/11/20 Page 2 of 2 PageID #: 225
